            Case 6:21-cv-00153-ADA Document 14 Filed 03/25/21 Page 1 of 3

                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

WSOU INVESTMENTS, LLC, ET AL.

vs.                                                 Case No.: 6:21-cv-00153
NETGEAR, INC.


                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Cayman C. Mitchell                                         , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent Defendant NETGEAR, Inc.                            in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               Jenner & Block LLP                                       with offices at:

               Mailing address: 919 Third Avenue, 37th Floor

               City, State, Zip Code: New York, New York 10022-3908

               Telephone: 212 891-1638                      Facsimile: 212 891-1699


       2.      Since    November 28, 2018                     , Applicant has been and presently is a
                                                             Commonwealth
                                                                  xxxxx of Massachusetts
               member of and in good standing with the Bar of the State                                 .

               Applicant's bar license number is 703728                                                 .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
               Supreme Judicial Court of Massachuse         Nov. 28, 2018
     Case 6:21-cv-00153-ADA Document 14 Filed 03/25/21 Page 2 of 3

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):

       N/A




5.    I      have         have not previously applied to Appear Pro Hac Vice in this district

      court in Case[s]:

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

6.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as

      provided:
       N/A




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):

       N/A




8.    Applicant has read and is familiar with the Local Rules of the Western District of Texas

      and will comply with the standards of practice set out therein.
            Case 6:21-cv-00153-ADA Document 14 Filed 03/25/21 Page 3 of 3


       9.        Applicant will file an Application for Admission to Practice before the United States

                 District Court for the Western District of Texas, if so requested; or Applicant has

                 co-counsel in this case who is admitted to practice before the United States District

                 Court for the Western District of Texas.

                 Co-counsel: Kevin E. Cadwell

                 Mailing address: One Riverway, Suite 1700

                 City, State, Zip Code: Houston, Texas 77054

                 Telephone: 713-360-1561


          Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac

vice fee in compliance with Local Court Rule AT-1(f)(2) [checks made payable to: Clerk, U.S. District

Court].

          Wherefore, Applicant prays that this Court enter an order permitting the admission of
Cayman C. Mitchell                        to the Western District of Texas pro hac vice for this case only.


                                                       Respectfully submitted,

                                                        Cayman C. Mitchell
                                                       [printed name of Applicant


                                                               re of Applicant


                                      CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the         day of


                                                        Cayman C. Mitchell
                                                       [pri ed name of Applicant]


                                                       [signaTuy.    Applicant]
